—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Greenbaum, J.), entered October 22, 1998, which upon a fact-finding order of the same court dated August 13, 1998, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crime of unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent, placed him under the supervision of the Probation Department for two years, and directed that he attend therapy and sex offender counseling. The appeal brings up for review the fact-finding order dated August 13, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Stephanie F., 194 AD2d 789; cf., People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed an act, which, if committed by an adult, would have constituted the crime of unlawful imprisonment in the second degree (see, Penal Law § 135.05). Although there were some inconsistencies in the complainant’s testimony, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the fact-finder which saw and heard the witnesses (see, Matter of Titus S., 243 AD2d 636). The greatest respect must be accorded the determination of the court in assessing the credibility of the witnesses and resolving disputed questions of fact (see, Matter of Titus S., supra). The determination of the Family Court is accorded the same weight as that given to a jury verdict (see, Matter of Bernard J., 171 AD2d 794). Upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight of the credible evidence (cf., CPL 470.15 [5]).
*330The appellant’s remaining contentions are without merit. Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.